Case: 18-31066      Document: 00515475748         Page: 1    Date Filed: 07/02/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 18-31066                               July 2, 2020
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
WILBERT WILLIAMS, also known as Serenity Izabel Williams,

                                                 Plaintiff-Appellant

v.

BEVERLY KELLY, Assistant Warden over treatment; In her individual and
official capacity; CHRIS POLK, Assistant Director of Nurses; In his individual
and official capacity; ROBERT C. TANNER, WARDEN, B. B. RAYBURN
CORRECTIONAL CENTER, In his individual and official capacity; JAMES M.
LEBLANC, SECRETARY, DEPARTMENT OF PUBLIC SAFETY AND
CORRECTIONS, In his individual and official capacity; TERESA KNIGHT,
Director of Nursing,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                            USDC No. 2:17-CV-12993


Before KING, GRAVES, and WILLETT, Circuit Judges.
PER CURIAM: *
       Wilbert Williams appeals the district court’s dismissal with prejudice of
his claims under the Eighth Amendment and the Equal Protection Clause for


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 18-31066       Document: 00515475748         Page: 2     Date Filed: 07/02/2020


                                       No. 18-31066

injunctive relief against the defendant Louisiana prison officials requiring
them to provide him with sex reassignment surgery to treat his gender
dysphoria. We affirm.
       We do not address Williams’s equal protection claim because it was not
raised on appeal until Williams filed a reply brief.               See Yohey v. Collins,
985 F.2d 222, 225 (5th Cir. 1993). Moreover, even if the issue were cognizable,
it would be deemed abandoned because Williams did not brief it meaningfully.
See id. at 224-25.
       On de novo review, we conclude that Williams’s Eighth Amendment
claim of deliberate indifference to serious medical needs fails as a matter of
law. See McLin v. Ard, 866 F.3d 682, 688 (5th Cir. 2017); Harris v. Hegmann,
198 F.3d 153, 156 (5th Cir. 1999). Williams asks us to hold that gender
dysphoria is a serious medical condition whose proper treatment consists of
both hormonal therapy and sex reassignment surgery.                     But that plea is
foreclosed by our recent holding in Gibson v. Collier, 920 F.3d 212, 215 (5th
Cir.), cert. denied, 140 S. Ct. 653 (2019), that “[a] state does not inflict cruel
and unusual punishment by declining to provide sex reassignment surgery to
a transgender inmate.” Moreover, Williams’s deliberate indifference claim
rings hollow because the defendants once attempted and later offered to correct
his gender dysphoria through hormonal therapy, which he admits is a known
course of treatment. See Banuelos v. McFarland, 41 F.3d 232, 235 (5th Cir.
1995); see also Gobert v. Caldwell, 463 F.3d 339, 346 (5th Cir. 2006).
       For these reasons, we affirm the district court’s ruling that Federal Rule
of Civil Procedure 12(b)(6) dictates dismissal as a matter of law. See Harris,
198 F.3d at 156. 1


       1 The district court’s reasoning turned on Williams’s failure to claim that he had been
medically counseled to have sex reassignment surgery. But the district court did not have the
benefit of our holding in Gibson that declining to provide sex reassignment surgery to an


                                              2
     Case: 18-31066      Document: 00515475748        Page: 3     Date Filed: 07/02/2020


                                     No. 18-31066

      AFFIRMED; MOTION FOR STAY DENIED.




inmate does not violate the Eighth Amendment. 920 F.3d at 215. We therefore affirm based
on Gibson. See United States v. Ho, 311 F.3d 589, 602 n.12 (5th Cir. 2002) (stating that we
may affirm on any basis supported by the record).


                                            3